                                                     U . Dl:OTRJ 'T CO R-T--
                                                 NORTHERN DISTRICT OF TEXAS
                  IN THE UNITED STATES DISTRICT COURT           FILED
                                                                    ~
                       NORTHERN DISTRICT OF TEXA
                           FORT WORTH DIVISION
                                                     [
                                                        DEC - 3 2019       I
LIONEL JUBENAL viLLICANA,            §                c1ERK,iJ.Sl5TsTRic·r couRT
                                     §                 By
             Movant,                 §                           lkputy
                                     §
vs.                                  §   NO. 4:19-CV-868-A
                                     §   (NO. 4: 12-CR-158-A)
UNITED STATES OF AMERICA,            §
                                     §
             Respondent.             §


                       MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Lionel Jubenal

Villicana, movant, to vacate, set aside, or correct sentence

under 28 U.S.C.    §   2255. The court, having considered the motion,

the government's response, the reply, the record in the

underlying criminal case, No. 4:12-CR-158-A, styled "United

States v. Lionel Jubenal Villicana," and applicable authorities,

finds that the motion must be dismissed as untimely.

                                    I.

                                Background

      The record in the underlying criminal case reflects the

following:

      On July 18, 2012, movant was named in a one-count indictment

charging him with possession with intent to distribute more than
50 kilograms of marijuana, in violation of 21 U.S.C.                                        §   841(a) (1).

              1
CRDoc.            11.

        On August 31, 2012, movant appeared before the court with

the intent to enter a plea of guilty to the offense charged

without benefit of a plea agreement. CR Doc. 17. Movant and his

attorney signed a factual resume setting forth the elements of

the offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 18. Under oath, movant

stated that no one had made any promise or assurance of any kind

to induce him to plead guilty. Further, movant stated his

understanding that the guideline range was advisory and was one

of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report        ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; movant

was satisfied with his counsel and had no complaints regarding

his representation; and, movant and counsel had reviewed the

factual resume and movant understood the meaning of everything in

it and the stipulated facts were true.'


        'The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case, No. 4:12-CR-158-A.
       2
           The record does not reflect that a transcript of the rearraignment was prepared but the court
                                                                                                (continued ... )

                                                        2
        The probation officer prepared the PSR, which reflected that

movant's base offense level was 36. CR Doc. 21,                    ~   65. He received

two-level enhancements for possession of firearms, id.                      ~   66,

maintaining a drug premises, id.                  ~   67, and importation from

Mexico,      id.    ~   68. In addition, he received a four-level

adjustment for his role as organizer or leader. Id. ~ 70. He

received a two-level and a one-level decrease for acceptance of

responsibility. Id.              ~~   74, 75. Based on a total offense level of

43 and a criminal history category of I, movant's guideline

imprisonment range was life; however,                    the statutorily-authorized

maximum sentence was 240 months, which became his guideline

sentence. Id.           ~   125. Movant filed objections and the probation

officer prepared an addendum to the PSR. CR Doc. 23. The

probation officer also prepared a second addendum to correct the

guideline range for supervised release. CR Doc. 28.

        On December 17, 2012, the court sentenced movant to a term

of imprisonment of 156 months. CR Doc. 33. Movant appealed, CR

Doc. 35, and his judgment was affirmed on appeal. United States

v. Villicana, 539 F. App'x 524 (5th Cir. 2013). Movant did not

file a petition for writ of certiorari.




        2
         ( .•• continued)

follows the same practice in each case.

                                              3
                                                   II.

                                     Ground of the Motion

        Movant asserts one ground in support of his motion, worded

as follows:

        GROUND ONE: THIS IS A CLAIM OF ACTUAL INNOCENCE BASED
        ON DAVIS 139 S.CT. 2319-2019. REQUESTING THIS HONORABLE
        COURT TO VACATE MY 924(C). 2 LEVEL INCREASE SENTENCE.

Doc.' 1 at PageiD 4 4.

                                                  III.

                                               Analysis

        Movant did not file a petition for writ of certiorari;

therefore, his judgment became final on December 4, 2014, when

the ninety-day period for filing such a petition expired. Clay v.

United States, 537 U.S. 522, 527 (2003). Movant had one year from

that date in which to file a motion under 28 U.S.C.                                   §   2255. 28

U.S.C.     §   2255(f) (1). His motion, dated October 7, 2019, is

untimely.

        Movant argues that his motion should be considered timely

based on United States v. Davis, 139 S. Ct. 2319                                  (2019). There,

the Supreme Court held that the residual clause of 18 U.S.C.

§   924(c) is unconstitutionally vague. Movant, however, was not



        'The "Doc.    "reference is to the number of the item on the docket in this civil action.
       4
         The "PagelD _" reference is to the page number assigned by the comt's electronic filing system
and is used because the typewritten page numbers on the document are not the actual page numbers.

                                                    4
convicted under that provision. Davis does not apply to guideline

enhancements and movant is not entitled to relief thereunder. See

United States v. London,       937 F. 3d 502, 507         (5th Cir. 2019).

Further,    the Supreme Court has established that a defendant

cannot challenge his guideline calculation by arguing that the

guideline applied is unconstitutionally vague. Beckles v. Unites

States, 137 S. Ct. 886,       890   (2017).

                                       IV.

                                     Order

       The court ORDERS that movant's motion under 28 U.S.C.                 §   2255

be, and is hereby, dismissed as untimely.

       Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule 11(a) of the Rules Governing Section 2255

Proceedings for the United States District Courts, and 28 U.S.C.

§   2253 (c) (2),   for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.

       SIGNED December 3, 2019.




                                                 States            Judge
                                         /
                                     v
                                             5
